Citation Nr: 1809439	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-31 383	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent prior to November 3, 2016, and a disability rating in excess of 70 percent, effective November 3, 2016, for service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder and alcohol abuse in full remission.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran had active service from March 1988 to January 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the VA RO.


FINDING OF FACT

On November 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
LESLEY A. REIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


